Exhibit 10.01

 



FIFTH AMENDMENT LOAN AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made and entered
into as of June 15, 2017 (the "Effective Date"), by and between EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), and MIDFIRST Bank,
a federally charted savings association ("Lender").

 

Background Recitals

 

A.                 Borrower and Lender are parties to that certain Loan
Agreement dated as of December 1, 2015, as amended by that certain First
Amendment to Loan Agreement dated as of March 10, 2016, as amended by that
certain Second Amendment to Loan Agreement dated as of June 15, 2016, as further
amended by that certain Third Amendment to Loan Agreement dated as of June 28,
2016, and as further amended by that certain Fourth Amendment to Loan Agreement
dated as of February 7, 2017 (as amended, the "Loan Agreement"). Unless the
context otherwise requires, capitalized terms used in this Amendment and not
otherwise defined herein have the respective meanings assigned to them in the
Loan Agreement.

 

B.                  Borrower has requested that Lender (i) increase the Maximum
Revolving Principal Amount from $7,000,000 to $10,000,000, (ii) extend the
Termination Date until June 15, 2018, and (iii) establish a new advancing term
loan in the maximum principal amount of $3,000,000, and Lender has agreed to
such requests, but only upon the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1.                   INCREASE AND EXTENSION OF REVOLVING LOAN.

 

1.1.             Maximum Revolving Principal Amount. Subject to the terms and
conditions set forth in this Amendment, Lender hereby agrees to increase the
Maximum Revolving Principal Amount from $7,000,000 to $10,000,000. Accordingly,
the definition of Maximum Revolving Principal Amount appearing in Exhibit A of
the Loan Agreement is hereby amended in its entirety to read as follows:

 

"Maximum Revolving Principal Amount" means $10,000,000.00, or if the Termination
Date has occurred (and has not been extended by Lender in writing in its sole
discretion), $0.

 

1.2.             Extension of Termination Date. The Termination Date is hereby
extended from June 15, 2017, to June 15, 2018. Accordingly, the definition of
Termination Date appearing in Exhibit A of the Loan Agreement is hereby amended
in its entirety to read as follows:

 

"Termination Date" means June 15, 2018, or as may be extended by Lender in
writing from time to time in Lender's sole discretion.

 

1.3.             Replacement Revolving Note. Borrower shall make, execute and
deliver a replacement Promissory Note (Revolving Loan) in the form of Exhibit A
attached hereto (the "Replacement Revolving Note") payable to Lender in the
principal amount of $10,000,000. From and after the Effective Date, all
references in the Loan Agreement or any other Loan Documents to the Promissory
Note evidencing the Revolving Loan or the Revolving Note shall be deemed
references to the Replacement Revolving Note, together with any and all
renewals, extensions or replacements thereof, amendments or modifications
thereto or substitutions therefor.

 

1.4.             INCREASE IN MAXIMUM REVOLVING PRINCIPAL AMOUNT.

 

(i)       At any time and from time to time, Borrower may request a further
increase in the Maximum Revolving Principal Amount of $5,000,000, to
$15,000,000. If Borrower desires an increase in the Maximum Revolving Principal
Amount, it shall first deliver a written request ("Request for Increase") to
Lender specifying the proposed effective date of such increase. Upon Borrower's
delivery of any Request for Increase, Lender will have the right, but not the
obligation, to increase the Maximum Revolving Principal Amount. Lender shall
notify Borrower of its determination within 10 days after receipt of the Request
for Increase. Nothing contained herein shall constitute, or otherwise be deemed
to be, a commitment on the part of Lender to increase the Maximum Revolving
Principal Amount at any time, and Lender shall not be obligated to agree to any
increase in the Maximum Revolving Principal Amount.

 



 

 

(ii)       Any increase in the Maximum Revolving Principal Amount following a
Request for Increase shall be subject to the satisfaction of the following
conditions precedent at or as of the effective date of such increase: (i) no
Event of Default Period shall exist; (ii) all representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects as though made on such date; (iii) Lender shall
have agreed to provide an increase Maximum Revolving Principal Amount and shall
have confirmed such increase to Borrower in writing; (iv) if requested by
Lender, a secretary or assistant secretary (or equivalent officer) of Borrower
shall have provided to Lender a certified copy of resolutions authorizing such
increase in the Maximum Revolving Principal Amount; (v) Borrower shall have
made, executed and delivered to Lender a replacement Promissory Note (Revolving
Loan) payable to Lender in the principal amount of $15,000,000, in form and
substance satisfactory to Lender, and (vi) all legal matters incident to such
increase shall be satisfactory to Lender and its counsel. No increase in the
Maximum Revolving Principal Amount shall become effective unless and until each
of the foregoing conditions precedent has been satisfied. Borrower acknowledges
and agrees notwithstanding any increase, if the Termination Date has occurred
(and has not been extended by Lender in writing in its sole discretion), the
Maximum Revolving Principal Amount shall be reduced to $0.

 

2.                   ADVANCING TERM LOAN. Subject to Borrower's satisfactory
performance of the terms and conditions contained in this Amendment and the
other Loan Documents, Lender agrees to establish a new advancing term loan (to
be referred to as the Advancing Term Loan) to the Borrower on the Effective Date
of this Amendment in the maximum principal amount of $3,000,000. Accordingly,
the Loan Agreement is hereby amended as follows:

 

2.1.             Advancing Term Loan. A new Section 2.7 is hereby added to the
Loan Agreement to read as follows:

 

2.7       Advancing Term Loan. Subject to the terms of this Agreement and in
reliance on Borrower's representations and warranties in the Loan Documents,
Lender agrees to establish the Advancing Term Loan. THEREFORE, FOR VALUE
RECEIVED, Borrower promises to pay to the order of Lender the Advancing Term
Loan Maximum Principal Amount with fees, costs and interest as set forth in, and
payable (in Dollars at Lender's Offices) pursuant to, this Agreement. The
funding and closing of the Advancing Term Loan will take place in Lender's
Offices or at such other place as Lender may designate.

 

(a)                Advances. Except during an Event of Default Period, and
provided all of the conditions to lending set forth below have been satisfied,
advances under the Advancing Term Loan will be made by Lender from time to time
on the request of Borrower subject to the following limitations:

 

(i)                        The proceeds of all advances made under the Advancing
Term Loan will be used solely to finance 90% of the cost of new equipment
purchased after February 28, 2017. No advance to be made under the Advancing
Term Loan shall be used, directly or indirectly, for the purpose of purchasing
or carrying any margin security or margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.

 

(ii)                        To request any advance, an officer of Borrower must
notify Lender in writing or by telephone of the total amount of the requested
advance and provide Lender such documents and information with respect to the
advance as Lender may reasonably request. Lender is entitled to assume that any
party purporting to be an officer in connection with a telephonic request for an
advance has the authority to act on behalf of Borrower so long as Lender follows
agreed upon procedures to confirm the identity of the individual claiming to be
the officer, and Borrower hereby releases, indemnifies and holds Lender harmless
from any loss, liability or expense which Lender might incur as a result of
acting on the directions of any such party.

 



 2 

 

(iii)                        Upon Borrower's satisfaction of the requirements
and conditions contained in this Agreement, Lender will disburse the amount of
any requested advance to Borrower's primary operating account maintained with
Lender.

 

(iv)                        Lender will have no obligation to make any requested
advance during an Event of Default Period or if the making of the request
advance would cause the Advancing Term Loan Principal Amount to exceed the
Advancing Term Loan.

 

(v)                        Each advance made against the Advancing Term Loan and
each principal payment thereon will be recorded by Lender in its books and
records, and the unpaid principal balance so recorded will be deemed presumptive
evidence of the principal amount owing.

 

(b)                Interest. Subject to Subsection 2.3(a)(ii) above, the
Advancing Term Loan Principal Amount of the Advancing Term Loan bears interest
at the LIBO Rate.

 

(c)                Payment. Prior to the Advancing Term Loan Advance Period,
Borrower shall pay to Lender on each Principal Payment Date interest on the
Advancing Term Loan Principal Amount, in arrears, on each Interest Payment Date.
From and after expiration of the Advancing Term Loan Advance Period, Borrower
shall pay to Lender on each Principal Payment Date the Advancing Term Loan
Installment Amount. On the Advancing Term Loan Maturity Date, Borrower shall pay
in full to Lender (1) the Advancing Term Loan Principal Amount along with all
unpaid, accrued interest, and (2) all other Indebtedness.

 

(d)                Prepayment. Borrower may prepay the Advancing Term Loan, in
whole or in part, without premium or penalty.

 

2.2.             Definitions in Loan Agreement. The following definitions (a) to
the extent already defined in Exhibit A of the Loan Agreement, are hereby
amended in their entirety to read as follows, (b) to the extent not already
defined in Exhibit A, are hereby added to Exhibit A of the Loan Agreement, to be
inserted in alphabetical order, to read as follows:

 

"Advancing Term Loan" means the term loan Lender makes to Borrower pursuant to
Section 2.7 of this Agreement up to the Advancing Term Loan Maximum Principal
Amount.

 

"Advancing Term Loan Advance Period" means the period from June 15, 2017,
through December 15, 2017.

 

"Advancing Term Loan Installment Amount" means an amount which would fully
amortize the stated principal amount of the Advancing Term Loan, together with
interest thereon at the interest rate determined in accordance with Section
2.7(a), over an assumed 36-month amortization period commencing as of December
16, 2017. Beginning December 1, 2018, and on each December 1 thereafter, the
required monthly installment amount shall be re-determined, effective with the
installment payment due on the following January 1, with the re-determined
installment amount being an amount which would fully amortize the then-unpaid
principal balance of the Advancing Term Loan, together with interest thereon at
the fluctuating interest rate determined in accordance with Section 2.7(a) as of
such re-determination date, over the remainder of such assumed 36-month
amortization period.

 



 3 

 

"Advancing Term Loan Maturity Date" means the earlier to occur of (i) the
Advancing Term Loan Stated Maturity Date and (ii) the date on which the entire
Advancing Term Loan must be paid in full after acceleration pursuant to the
terms of the Loan Documents.

 

"Advancing Term Loan Maximum Principal Amount" means $3,000,000.00.

 

"Advancing Term Loan Principal Amount" means, at any point in time, that portion
of the principal balance of the Advancing Term Loan which is unpaid.

 

"Advancing Term Loan Stated Maturity Date" means December 15, 2020.

 

"Interest Payment Date" means the first Business Day of each calendar month
beginning on July 1, 2017, and ending on the earlier of (i) the date such Loan
is repaid in full and any commitment therefor is terminated, and (ii) with
respect to the Term Loan, the Maturity Date, with respect to Term Loan #2, the
Term Loan #2 Maturity Date, with respect to the Advancing Term Loan, the
Advancing Term Loan Maturity Date, or with respect to the Revolving Loan, the
Termination Date.

 

"Loans" means, collectively, the Term Loan, Term Loan #2, the Advancing Term
Loan and the Revolving Loan.

 

"Maximum Principal Amount" means, collectively, the Maximum Term Principal
Amount, the Term Loan #2 Maximum Principal Amount, the Advancing Term Loan
Maximum Principal Amount and the Maximum Revolving Principal Amount.

 

"Principal Amount" means, collectively, the Principal Term Amount, the Term Loan
#2 Principal Amount, the Advancing Term Loan Principal Amount and the Principal
Revolving Amount.

 

"Principal Payment Date" means the first Business Day of each calendar month and
ending on the earlier of (i) for each Loan, the date such Loan is repaid in
full, and (ii) with respect to the Term Loan, the Maturity Date, with respect to
Term Loan #2, the Term Loan #2 Maturity Date, with respect to the Advancing Term
Loan, the Advancing Term Loan Maturity Date, or with respect to the Revolving
Loan, the Termination Date.

 

2.3.             LIBO Rate. Section 2.3(a)(ii) of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

(ii)               Immediately after Lender gives a Suspension Notice to
Borrower, Lender's obligation to make or maintain Tranche B of the Term Loan,
Term Loan #2, the Advancing Term Loan, the Revolving Loan and Additional Costs
at the LIBO Rate will be suspended and all interest and Additional Costs payable
at the LIBO Rate will automatically convert to the Prime Rate. If circumstances
further change and nullify the basis on which the Suspension Notice was given,
then Lender will advise Borrower of the change and thereafter Tranche B of the
Term Loan, Term Loan #2, the Advancing Term Loan the Revolving Loan and the
Additional Costs will automatically bear interest at the LIBO Rate.

 

3.                   PRICING. The definition of "LIBOR Margin" appearing in
Exhibit A of the Loan Agreement is hereby amended in its entirety to read as
follows:

 

"LIBOR Margin" means, for any day, a percentage per annum (expressed as basis
points) as set forth below, based upon the Adjusted Funded Debt to EBITDA Ratio
for the most recent fiscal quarter of Borrower:

 

 4 

 



Pricing Tier Adjusted Funded Debt to EBITDA Ratio LIBOR Margin (bps) I > 3.00
350.50 II > 2.50 but ≤ 3.00 337.50 III > 2.00 but ≤ 2.50 325.00 IV ≤ 2.00 312.50

 

Any increase or decrease in the LIBOR Margin resulting from a change in the
Adjusted Funded Debt to EBITDA Ratio for the most recent fiscal quarter of
Borrower shall become effective not later than 30 days following the date a
Compliance Certificate is delivered and confirmed by Lender; provided, however,
that if Borrower fails to deliver a Compliance Certificate on or before the
applicable Compliance Certificate Due Date, then Pricing Tier I shall apply as
of the first Business Day after such Compliance Certificate Due Date and shall
continue to apply until not later than 30 days following the date a Compliance
Certificate is delivered and confirmed by Lender, whereupon the LIBOR Margin
shall be adjusted based upon the Adjusted Funded Debt to EBITDA Ratio contained
in such Compliance Certificate. The initial LIBOR Margin shall be determined
based upon Pricing Tier IV until adjusted otherwise.

 

4.OTHER MODIFICATIONS TO LOAN AGREEMENT.

 

4.1.             Definitions. The following definitions appearing in Exhibit A
of the Loan Agreement are hereby amended in their entirety to read as follows:

 

"AFD Test Default" means that, as of the last day of any calendar month, the
Adjusted Funded Debt to EBITDA Ratio is greater than 3.25:1.00.

 

"Borrowing Base" means, as of any calculation date, the sum of (i) 80% of
Eligible Accounts and (ii) 40% of Eligible Inventory; provided, however,
Eligible Inventory shall not be more than 90% of the Borrowing Base.

 

"Loan Documents" means this Agreement, the Guaranty and all other instruments
evidencing, guarantying, securing, governing or relating to any Loan, and all
amendments, modifications, renewals, substitutions and replacements of any of
the foregoing Loan Documents.

 

4.2.             Limitation on Advances. The second sentence of Section 2.2 of
the Loan Agreement is hereby amended in its entirety to read as follows:

 

Prior to the Termination Date, Lender agrees to make advances to Borrower from
time to time under the Revolving Loan and issue Letters of Credit upon request,
provided that the Total Revolving Outstandings may not exceed the lesser of (i)
the Maximum Revolving Principal Amount, (ii) the Borrowing Base then in effect,
and (iii) from and after August 31, 2017, the total amount of accounts payable
of Borrower plus $5,000,000.

 

4.3.             Monthly Commitment Fee. Section 2.5 of the Loan Agreement is
hereby amended in its entirety to read as follows:

 

                   Monthly Commitment Fee. Borrower shall pay to Lender a
commitment fee on a monthly basis, payable in arrears within 45 days after each
month, beginning with the month ending August 31, 2017, based upon the amount
that Total Revolving Outstandings exceed the accounts payable of Borrower as of
the last day of each month, as follows:

 

 5 

 



Amount that Total Revolving Outstandings exceed accounts payable Monthly Fee >
$0 but ≤ $1,000,000 $10,000 > $1,000,000 but ≤ $2,000,000 $20,000 > $2,000,000
but ≤ $3,000,000 $30,000 > $3,000,000
but ≤ $4,000,000 $40,000 > $4,000,000 $50,000

 

4.4.             Field Audit. Section 4.1(x) of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

(x)        Borrower will permit Lender, through its authorized agents and
representatives (who need not be employees of Lender), to conduct periodic field
audits of Borrower and to review its operations, books and records, credit
policies, charge-off policies, collection procedures, methodology for
eligibility calculations, and other matters relating to the value and
maintenance of the Eligible Accounts and Eligible Inventory and Borrower's
financial reporting. Except during any Event of Default Period, field audits
will be conducted no more than once per calendar year, with a new field audit to
be performed the week of June 26, 2017, by Presidential Financial Corporation.
Borrower will pay all costs and expenses incurred by Lender in connection with
each field audit.

 

4.5.             Accounts and Lockbox. A new subsection (y) is hereby added to
Section 4.1 of the Loan Agreement to read as follows:

 

(y)       Accounts and Lockbox. Continue to maintain (i) its primary operating
accounts with Lender and utilize Lender for its cash and treasury management
services needs, and (ii) a lockbox (the "Lockbox") with Lender for the receipt
of payments on all Accounts. Borrower agrees that (a) all invoices sent to
Borrower's account debtors will include the Lockbox address as the point of
remittance for payments on Borrower's Accounts, (b) it will not, without the
prior written consent of Lender, revoke or alter the instructions to its
customers to direct all payments on Accounts to the Lockbox, and (c) without
limiting the requirement that all account debtors make payment only to the
Lockbox, any payments received directly by Borrower will be deposited within
five Business Days into the Lockbox. The Lockbox Services Agreement between
Borrower and Lender will continue in full force and effect until all of the
Indebtedness has been paid in full and any commitments have been terminated.
Payments received in the Lockbox will be processed in accordance with the terms
and conditions of the Lockbox Services Agreement. Provided that no Event of
Default has occurred, on each Business Day the Lender will apply collected funds
from the Lockbox against the outstanding principal balance of the Revolving
Loan.

 

4.6.             Replacement Compliance Certificate. The form of Compliance
Certificate set forth in Exhibit C of Loan Agreement is hereby replaced with
Exhibit C-1 attached to this Amendment.

 

4.7.             Replacement Borrowing Base Certificate. The form of Compliance
Certificate set forth in Exhibit D of Loan Agreement is hereby replaced with
Exhibit D-1 attached to this Amendment.

 

5.                   CONDITIONS TO EFFECTIVENESS. This Amendment will be
effective as of the Effective Date, but subject to satisfaction of each of the
following conditions precedent:

 

5.1.             Execution of Amendment Documents. The following documents
(collectively, the "Amendment Documents") shall have been executed by the
applicable parties and delivered to Lender, each in form and substance
satisfactory to Lender:

 



 6 

 

(a)                this Amendment;

 

(b)                the Replacement Revolving Note;

 

(c)                a Promissory Note (Advancing Term Loan) in the form of
Exhibit B attached hereto to evidence the Advancing Term Loan;

 

(d)                an amendment to the Security Instrument (mortgage) covering
the Term Loan Property to update the description of the indebtedness secured
thereby; and

 

(e)                an amendment to the Security Instrument (mortgage) covering
the Term Loan #2 Property to update the description of the indebtedness secured
thereby.

 

5.2.             Legal Matters. All legal matters incident to this Amendment
shall be satisfactory to Lender and its counsel.

 

6.                   REPRESENTATIONS AND WARRANTIES.

 

6.1.             Reaffirmation. Borrower confirms that all representations and
warranties made by it in the Loan Agreement and the other Loan Documents are,
and as of the Effective Date will be, true and correct in all material respects,
and all of such representations and warranties are hereby remade and restated as
of the Effective Date and shall survive the execution and delivery of this
Amendment.

 

6.2.             Additional Representations and Warranties.

 

6.2.1.        Power; Transactional Authority; Enforceability. Borrower has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Amendment, and has taken all necessary action to authorize
its execution, delivery and performance of this Amendment. Borrower has duly
executed and delivered this Amendment. This Amendment constitutes Borrower's
legal, valid and binding obligations, enforceable in accordance with the terms
of the Loan Documents, as amended by this Amendment, subject to (i) the effect
of any Applicable Bankruptcy Law, or (ii) general principles of equity.

 

6.2.2.        No Violation; No Consent. Borrower's execution, delivery and
performance of this Amendment, and compliance with the terms and provisions of
the Loan Documents, as amended by this Amendment, will not (i) contravene any
Applicable Law, (ii) conflict or be inconsistent with or result in any breach of
any term, covenant, condition or provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the Property or Borrower's other assets pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which Borrower is a party or by which Borrower or any of the Property or
Borrower's other assets is bound or may be subject, or (iii) violate any term of
Borrower's certificate of incorporation or other documents and agreements
governing Borrower's existence, management or operation. Borrower is not
required to obtain the consent of any other party, including any Governmental
Authority, in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents, as amended by the Amendment Documents.

 

6.2.3.        Financial Matters. Each Borrower Party financial statement
previously delivered to Lender was prepared in accordance with GAAP and
completely, correctly and fairly present the financial condition and the results
of operations of each Borrower Party on the date and for the period covered by
the financial statements. All other reports, statements and other data that any
Borrower Party furnished to Lender in connection with the Loan are true and
correct in all material respects and do not omit any fact or circumstance
necessary to ensure that the statements are not misleading. Each Borrower Party
(i) is solvent, (ii) is not bankrupt, and (iii) has no outstanding liens, suits,
garnishments, bankruptcies or court actions which may render such Borrower Party
insolvent or bankrupt. Since the date of the last financial statements each
Borrower Party delivered to Lender, no event, act, condition or liability has
occurred or exists, which has had, or may reasonably be expected to have, a
material adverse effect upon (A) such Borrower Party's business, condition
(financial or otherwise) or operations, or (B) such Borrower Party's ability to
perform or satisfy, or Lender's ability to enforce, any of the Indebtedness.

 



 7 

 

6.2.4.        Litigation. There are no suits or proceedings (including
condemnation) pending or (to Borrower's knowledge, after reasonable inquiry)
threatened against or affecting any Borrower Party or the Property or involving
the validity, enforceability or priority of any of the Loan Documents. Borrower
has not received notice from any Governmental Authority alleging that any
Borrower Party or the Property is violating any Applicable Law.

 

6.2.5.        No Default. No Event of Default currently exists or would exist
after giving effect to the transactions contemplated by this Amendment.

 

7.                   MISCELLANEOUS.

 

7.1.             Effect of Amendment. The terms of this Amendment shall be
incorporated into and form a part of the Loan Agreement. Except as expressly
amended, modified and supplemented by this Amendment, the Loan Agreement shall
continue in full force and effect in accordance with its original stated terms,
all of which are hereby reaffirmed in every respect as of the Effective Date. In
the event of any irreconcilable inconsistency between the terms of this
Amendment and the terms of the Loan Agreement, the terms of this Amendment shall
control and govern, and the agreements shall be interpreted so as to carry out
and give full effect to the intent of this Amendment. All references to the Loan
Agreement appearing in any of the Loan Documents shall hereafter be deemed
references to the Loan Agreement as amended, modified and supplemented by this
Amendment.

 

7.2.             No Course of Dealing; Past Acceptance. This Amendment shall not
establish a course of dealing or be construed or relied upon as evidence of any
willingness on Lender's part to grant any future consent or amendment, should
any be requested. Lender acknowledges that Lender and its agents in the past may
have accepted, without exercising the remedies to which Lender was entitled,
payments and performance by Borrower that constituted Events of Default under
the Loan Documents. Borrower acknowledges that no such acceptance or grace
granted by Lender or its agents in the past, or Lender's agreement to the
modifications evidenced hereby, has in any manner diminished Lender's right in
the future to insist that Borrower Parties strictly comply with the terms of the
Loan Documents, as modified by the terms of this Amendment. Furthermore,
Borrower specifically acknowledges that any future grace or forgiveness of any
Events of Default shall not constitute a waiver or diminishment of any right of
Lender with respect to any future Event of Default, whether or not similar to
any Event of Default with respect to which Lender has in the past chosen, or may
in the future choose, not to exercise all of the rights and remedies granted to
it under the Loan Documents.

 

7.3.             Release. Borrower hereby releases, remises, acquits and forever
discharges Lender and any co-lender or loan participant, together with their
respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing the "Released Parties"), from any and all
actions and causes of action, judgments, executions, suits, liens, debts,
claims, counterclaims, defenses, demands, liabilities, obligations, damages and
expenses of any and every character (collectively, "Claims"), known or unknown,
direct or indirect, at law or in equity, of whatsoever kind or nature, whether
heretofore or hereafter accruing, for or because of any matter or things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the Effective Date, and in any way directly or indirectly arising out
of or in any way connected to this Amendment or the other Loan Documents, or any
of the transactions associated therewith, or the Property, including
specifically but not limited to claims of usury, lack of consideration,
fraudulent transfer and lender liability, that it now has or may hereafter have
against any Released Party, and hereby agrees to indemnify and hold harmless
Lender and each other Released Party for all Claims that any Person may bring
against any such Released Party that arise under or in connection with the Loan
Agreement based on facts existing on or before the Effective Date. THE FOREGOING
RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS,
DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES ARISING
AS A RESULT OF THE NEGLIGENCE OR STRICT LIABILITY OF ONE OR MORE OF THE RELEASED
PARTIES.

 



 8 

 

7.4.             Ratification and Affirmation. Borrower hereby acknowledges the
terms of this Amendment and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect.

 

7.5.             No Modification. This Amendment along with the Loan Documents
supersedes and merges all prior and contemporaneous promises and agreements. No
modification of this Amendment or any other Loan Document, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by the Parties. The Parties further
agree that the Loan Agreement, as amended by this Amendment, may not in any way
be explained or supplemented by a prior, existing or future course of dealings
between the Parties or by any prior, existing, or future performance between the
Parties pursuant to this Amendment, the Loan Agreement or otherwise.

 

7.6.             Headings. The headings of the sections and subsections of this
Amendment are for convenience of reference only and will not affect the scope or
meaning of the sections of this Amendment.

 

7.7.             Applicable Law. The Amendment Documents and the rights and
obligations of Borrower and Lender are in all respects governed by, and
construed and enforced in accordance with the Governing Law (without giving
effect to its principles of conflicts of law), except for those terms of the
Security Instruments pertaining to the creation, perfections, validity, priority
or foreclosure of the liens or security interests on the Property located within
the State, which terms will be governed by, and construed and enforced in
accordance with the laws of the State (without giving effect to its principles
of conflicts of law).

 

7.8.             Counterparts; Miscellaneous. This Amendment may be executed in
any number of counterparts with the same effect as if all signers executed the
same instrument. All counterparts of this Amendment must be construed together
and will constitute one instrument. This Amendment is a Loan Document. Time is
of the essence with respect to this Amendment. The Parties acknowledge and
confirm that each of their respective attorneys has participated or has had the
opportunity to participate jointly in the review and revision of this Amendment
and that it has not been written solely by counsel for one party. The Parties
therefore stipulate and agree that the rule of construction to the effect that
any ambiguities are to or may be resolved against the drafting Party will not
favor either Party against the other. The terms and provisions of this Amendment
are binding upon and inure to the benefit of the Parties and their successors
and assigns.

 

7.9.             Reimbursement of Expenses. Borrower agrees to pay or reimburse
Lender for all reasonable out-of-pocket expenses, including Attorneys' Fees,
incurred by Lender in connection with the negotiation, preparation, execution
and delivery of this Amendment and the other Amendment Documents and the
consummation of the transactions contemplated hereby.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 9 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the Effective Date.

 

 



Borrower: EDUCATIONAL DEVELOPMENT CORPORATION,   a Delaware corporation        
  By: ___________________________________   Name: Randall W. White   Title:
Chairman, President and CEO

 

 

 

 

 

 



Borrower's Signature Page

to

Fifth amendment to Loan Agreement



 

 



Lender: MIDFIRST BANK, a federally chartered savings  association           By:
_____________________________________   Name: Marc Short   Title: Senior Vice
President

 

 

 

 

 

 

 

 

 



Borrower's Signature Page

to

Fifth amendment to Loan Agreement



 

 

EXHIBIT A

 

Replacement Revolving Note

 

(See attached.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

PROMISSORY NOTE

 

(Revolving Loan)

 

$10,000,000.00  June 15, 2017

 

MidFirst Bank, a federally chartered savings association (collectively, with any
holder of this Note, "Lender") has made a loan ("Loan") to EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), pursuant to a Loan
Agreement dated as of December 1, 2016  (as, from time to time, amended,
modified or restated, the "Loan Agreement"), between Lender and Borrower. All
capitalized terms used, but not otherwise defined in this Promissory Note have
the meaning assigned such capitalized terms in the Loan Agreement.

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender, at 501 NW
Grand Blvd. Oklahoma City, OK 73118, or at such other address as may be
specified by Lender, the principal sum of Ten Million and No/100 Dollars
($10,000,000.00), or such amounts as may be advanced under the Revolving Loan
pursuant to the terms of the Loan Agreement, in Dollars, with interest thereon
as set forth in the Loan Agreement, and to be paid in accordance with the terms
of the Loan Agreement. Borrower's obligations to Lender are governed by the Loan
Agreement.

 

1.                  All terms of the Loan Agreement are incorporated into this
Note.

 

2.                  This Note is secured, in part, by the Security Instruments.

 

3.                  This Note only evidences Borrower's obligations to Lender
under the Revolving Loan which are more specifically set forth in the Loan
Agreement.

 

4.                  This Promissory Note is issued by Borrower in replacement,
ratification and continuation of, but not in extinguishment or novation of, that
certain Promissory Note (Revolving Loan) dated June 15, 2016, payable to the
order of Lender in the stated principal amount of $7,000,000 (the "Prior Note").
All Security Instruments securing payment of the Prior Note, and the liens and
security interests created thereby, shall continue in full force and effect,
unabated and uninterrupted, as security for payment of this Promissory Note and
the indebtedness evidenced hereby. This Note shall be construed and enforced in
accordance with the laws of the State of Oklahoma.

 

5.                  THIS NOTE IS NOT A NEGOTIABLE INSTRUMENT. THIS NOTE IS NOT
GOVERNED BY ARTICLE 3 OF THE UCC.

 

EDUCATIONAL DEVELOPMENT CORPORATION, a Delaware corporation

 

By: _________________________________

Name: Randall W. White

Title: Chairman, President and CEO

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT B

 

advancing term Note

 

(See attached.)

 

 

 

 

 

 

 

 

 

 

 

 



 

 

PROMISSORY NOTE

 

(Advancing Term Loan)

 

$3,000,000.00  June 15, 2017

 

MidFirst Bank, a federally chartered savings association (collectively, with any
holder of this Note, "Lender") has made a loan ("Loan") to EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), pursuant to a Loan
Agreement dated as of December 1, 2016  (as, from time to time, amended,
modified or restated, the "Loan Agreement"), between Lender and Borrower. All
capitalized terms used, but not otherwise defined in this Promissory Note have
the meaning assigned such capitalized terms in the Loan Agreement.

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender, at 501 NW
Grand Blvd. Oklahoma City, OK 73118, or at such other address as may be
specified by Lender, the principal sum of Three Million and No/100 Dollars
($3,000,000.00), or such amounts as may be advanced under the Advancing Term
Loan pursuant to the terms of the Loan Agreement, in Dollars, with interest
thereon as set forth in the Loan Agreement, and to be paid in accordance with
the terms of the Loan Agreement. Borrower's obligations to Lender are governed
by the Loan Agreement.

 

1.                  All terms of the Loan Agreement are incorporated into this
Note.

 

2.                  This Note is secured, in part, by the Security Instruments.

 

3.                  This Note only evidences Borrower's obligations to Lender
under the Advancing Term Loan which are more specifically set forth in the Loan
Agreement.

 

4.                  This Note shall be construed and enforced in accordance with
the laws of the State of Oklahoma.

 

5.                  THIS NOTE IS NOT A NEGOTIABLE INSTRUMENT. THIS NOTE IS NOT
GOVERNED BY ARTICLE 3 OF THE UCC.

 

EDUCATIONAL DEVELOPMENT CORPORATION, a Delaware corporation

 

By: __________________________________

Name: Randall W. White

Title: Chairman, President and CEO

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT C-1

 

COMPLIANCE CERTIFICATE

 

On December 1, 2015, EDUCATIONAL DEVELOPMENT CORPORATION, a Delaware corporation
("Borrower"), and MIDFIRST Bank ("Lender") entered into a Loan Agreement (as,
from time to time, amended, modified or restated, the "Agreement"). Borrower
delivers this certificate (this "Certificate") to Lender in order to comply with
the terms of the Agreement. Capitalized terms used, but not defined, in this
Certificate have the meanings specified in the Agreement.

 

Borrower certifies to Lender that as of the Effective Date (as defined below):

 

(1)                No Event of Default exists;

 

(2)                No event exists which after the passage of time or the
delivery of notice will become an Event of Default;

 

(3)                The natural person executing this Certificate on Borrower's
behalf (a) holds the title or position with Borrower required under the
Agreement to execute this Certificate, (b) has been duly authorized to execute
this Certificate on Borrower's behalf, and (c) has the capacity to duly execute,
and make the certifications in, this Certificate; and

 

(4)                Borrower's calculations of the Debt Coverage Ratio as of the
Monthly Calculation Date (as defined below) are set forth on Schedule 1 to this
Certificate.

 

(5)                Borrower's calculations of its Minimum Tangible Net Worth as
of the Quarterly Calculation Date (as defined below) are set forth on Schedule 2
to this Certificate.

 

(6)                Borrower's calculations of the Adjusted Funded Debt to EBITDA
Ratio as of the Monthly Calculation Date are set forth on Schedule 3 to this
Certificate.

 

(7)                Borrower's calculations of the monthly commitment fee for the
month ending on the Monthly Calculation Date are set forth on Schedule 4 to this
Certificate.

 

BORROWER:

 

EDUCATIONAL DEVELOPMENT CORPORATION

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

_______________________________



Date Borrower executed this Certificate

(the "Effective Date")

 

 

_______________________________

Last day of most recently completed calendar month for monthly calculations (the
"Monthly Calculation Date")

 

 

_______________________________

Last day of most recently completed fiscal quarter for quarterly calculations

(the "Quarterly Calculation Date")

 



Exhibit C-1

to

Fourth Amendment to Loan Agreement



 

 

Schedule 1

to

Compliance Certificate

 

This Schedule 1 to Compliance Certificate is delivered as of the date reflected
on the accompanying Compliance Certificate and is executed and delivered by
Educational Development Corporation, a Delaware corporation ("Borrower"), to
MidFirst Bank ("Lender") pursuant to and in accordance with the provisions of
that certain Loan Agreement dated as of December 1, 2015 (as amended and in
effect from time to time, the "Agreement") between Borrower and Lender.

 

Compliance with Debt Coverage Ratio

 



A. Numerator:       Net Income $_____________________     plus Interest Expense
+ $_____________________   plus Depreciation and Amortization Expense +
$_____________________     less Dividends - $_____________________    
  $_____________________ B. Denominator:       Current maturities of long term
indebtedness $_____________________     plus Interest Expense +
$_____________________   plus capital leases + $_____________________     Debt
Coverage Ratio (A ÷ B) ____________:1

 

 

 

 



Schedule 1

to

Exhibit C-1

to

Fifth Amendment to Loan Agreement



 

 

Schedule 2

to

Compliance Certificate

 

This Schedule 2 to Compliance Certificate is delivered as of the date reflected
on the accompanying Compliance Certificate and is executed and delivered by
Educational Development Corporation, a Delaware corporation ("Borrower"), to
MidFirst Bank ("Lender") pursuant to and in accordance with the provisions of
that certain Loan Agreement dated as of December 1, 2015 (as amended and in
effect from time to time, the "Agreement") between Borrower and Lender.

 

Compliance with Minimum Tangible Net Worth

 

Tangible Net Worth at 02/28/2017
                               $____________________

 

plus 70% of net profit (if positive) for subsequent quarters +
$____________________

 

 

Tangible Net Worth Requirement
                                $____________________

 

 

 

 

 

 

 



Schedule 2

to

Exhibit C-1

to

Fifth Amendment to Loan Agreement



 

 



Schedule 3

to

Compliance Certificate

 

This Schedule 3 to Compliance Certificate is delivered as of the date reflected
on the accompanying Compliance Certificate and is executed and delivered by
Educational Development Corporation, a Delaware corporation ("Borrower"), to
MidFirst Bank ("Lender") pursuant to and in accordance with the provisions of
that certain Loan Agreement dated as of December 1, 2015 (as amended and in
effect from time to time, the "Agreement") between Borrower and Lender.

 

Adjusted Funded Debt to EBITDA Ratio

 



A. Numerator:       Funded Debt $____________________     minus Principal Term
Amount   (Lender's Note #1108135-100 and   Note #1108135-102) -
$____________________   Subtotal of A: $____________________     B. Denominator:
      Net Income $____________________     plus Interest Expense +
$____________________   plus Depreciation and Amortization Expense +
$____________________     plus Income Tax Expense + $____________________  
EBITDA $____________________     minus lease payments under Hilti Lease -
$____________________     Subtotal of B: $____________________         Adjusted
Funded Debt to EBITDA Ratio (A ÷ B) ____________:1



 

 

 



Schedule 3

to

Exhibit C-1

to

Fifth Amendment to Loan Agreement



 

 

Schedule 4

to

Compliance Certificate

 

This Schedule 4 to Compliance Certificate is delivered as of the date reflected
on the accompanying Compliance Certificate and is executed and delivered by
Educational Development Corporation, a Delaware corporation ("Borrower"), to
MidFirst Bank ("Lender") pursuant to and in accordance with the provisions of
that certain Loan Agreement dated as of December 1, 2015 (as amended and in
effect from time to time, the "Agreement") between Borrower and Lender.

 

Monthly Commitment Fee

 



A. Total Revolving Outstandings       Outstanding amount of all advances under
Revolving Loans $___________________     plus Aggregate Outstanding amount of
all Letters of Credit +                 $___________________     Subtotal
$___________________         B. Accounts Payable $___________________        
Total Revolving Outstandings minus Accounts Payable (A-B) $___________________

 

 

 

 

 

 

 

 



Schedule 4

to

Exhibit C-1

to

Fifth Amendment to Loan Agreement



 

 



EXHIBIT D-1

 

BORROWING BASE CERTIFICATE

 

On December 1, 2015, EDUCATIONAL DEVELOPMENT CORPORATION, a Delaware corporation
("Borrower"), and MIDFIRST Bank ("Lender") entered into a Loan Agreement (as,
from time to time, amended, modified or restated, the "Agreement"). Borrower
delivers this certificate (this "Certificate") to Lender in order to comply with
the terms of the Agreement. Capitalized terms used, but not defined, in this
Certificate have the meanings specified in the Agreement.

 

Borrower certifies to Lender that as of the Effective Date (as defined below):

 

(1)                As of the end of the calendar month ending ______________,
the Borrowing Base was $_________, as demonstrated by the calculations set forth
on Schedule 1 to this Certificate; and

 

(2)                a true and correct accounts receivable aging report,
identifying the accounts receivable of Borrower as of end of the most recent
fiscal quarter and setting forth, by account receivable, the name and address or
phone number of the account debtor, the invoice number, the invoice date, the
outstanding balance and the number of days outstanding is set forth on Schedule
2 to this Certificate.

 

BORROWER:

 

EDUCATIONAL DEVELOPMENT CORPORATION

 

By: _____________________________________

Name: ___________________________________

Title: ____________________________________

 

_______________________________

Date Borrower Executed this Certificate

(the "Effective Date")

 

 

 

 

 



Exhibit D-1

to

Fifth Amendment to Loan Agreement



 

 



Schedule 1

to

Borrowing Base Certificate

 

(Calculation of Borrowing Base)

 

 

[sc1.jpg]

 



Schedule 1

to

Exhibit D-1

to

Fifth Amendment to Loan Agreement



 

 



Schedule 2

to

Borrowing Base Certificate

 

(Accounts Receivable Aging Report)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule 2

to

Exhibit D-1

to

Fifth Amendment to Loan Agreement



 

